DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on December 10, 2021 has been entered.  Claims 1, 5, and 7 were amended; and claim 2 was cancelled.  Claims 4 and 6, 8 remain cancelled.  Thus, claims 1, 3, 5, and 7 are pending.

Drawings
The drawings filed on 05/02/2019 are objected to.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84 (a)(1); “Black and white drawings are normally required.  India ink, or its equivalent that secures solid black lines
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A computer-implemented method of hydrocarbon source rock characterization, comprising: a. receiving, at a computer processor, a seismic dataset representative of a subsurface volume of interest and a low frequency earth model of the subsurface volume of interest; b. inverting, via the computer processor, the seismic dataset using the low frequency model to generate reservoir attributes wherein the reservoir attributes include acoustic impedance and compressional velocity - shear velocity (Vp-Vs) ratio; c. detrending, via the computer processor, the reservoir attributes; d. normalizing, via the computer processor, the reservoir attributes to generate a trend-normalized reflectivity; e. characterizing, via the computer processor, the hydrocarbon source rock based on the trend-normalized reflectivity, wherein the characterizing includes one or more of estimated Total Organic Carbon (TOC), source rock location, and source rock thickness; f. generating a 2-D or 3-D map of the hydrocarbon source rock representing the one or more of estimated TOC, source rock location, and source rock thickness; and g. displaying the 2-D or 3-D map on a user interface display.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of Claims 5 and 7.
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is a process claim.  Likewise, claim 5 is a system claim and claim 7 is a computer program product claim.  
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitation of “inverting…the seismic dataset…”  Claim 1 recites the additional mathematical processes of “detrending…the reservoir attributes,” and “normalizing…the reservoir attributes to generate a trend-normalized reflectivity.”  Claim 1 additionally includes the judicial exception of “characterizing…the hydrocarbon source rock…” which is a mental process.
A review of the specification shows that these steps are performed using either mathematical or mental processes, for hydrocarbon source rock characterization (see, for example, ¶42-56 of the instant specification).
Similar limitations comprise the abstract ideas of Claims 5 and 7.

Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is performed once the map is displayed.
Under Step 2B, since the only steps outside the judicial exception are a data receiving step, a generic data processing step, and a generic data output step, the claim does not include significantly more than the judicial exception(s).
As a result of the above analysis, claim 1, as well as claims 5 and 7, do not appear to be patent eligible under 101.
With regards to the dependent claim, claim 3 provides additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gulati (U.S. Patent Publication 2014/0309937 A1); in view of Artman (U.S. Patent Publication .
Regarding claim 1, Gulati teaches a computer-implemented method of hydrocarbon source rock characterization (Gulati: Abstract [“…nonlinear resonance interferometry is introduced as a new geophysical approach to improve predictability in characterization of subsurface microseismic event analysis and propagation of fracture.”]) comprising:
receiving, at a computer processor, a seismic dataset representative of a subsurface volume of interest and a low frequency model of the subsurface volume of interest (Gulati: FIGS. 1, 5, 8-9; ¶75 [“…All the three regimes are however important to QC and check consistency (continuity) of the porosity computation. If the upstream processing sequence was unable to preserve spectrum, then use of HighF volume is preferred. Band limited frequency volumes derived from results of an [sic] spectral decomposition are used as inputs to the voxelization process. Seismic volumes generated without denoising are preferred.”]; FIGS. 8A-8C; ¶121 [“…parameters for detecting events of interest that are distinct from coherent and random noise in the microseismic dataset. Control voxels 8227 are derived from the control windows in the microseismic reference data using method of FIGS. 6 and 7, (i.e., data acquired prior to start of hydraulic fracturing are used to develop control voxels 8227) to establish baselines for noise and amplitudes that are not indicative of fracturing events. Microseismic dataset includes hydraulic fracturing protocol that details the time when hydraulic fracture process is started.”]).
Gulati additionally discloses processing the seismic dataset using a low frequency model to generate reservoir attributes (Gulati: FIGS. 8A-8C; ¶120 [“…QRI processor 831 in FIG. 8-A 
normalizing the reservoir attributes to generate a normalized output data (Gulati: FIGS. 1, 10; ¶142-144 [“Output of process 100 is also used to drive a reservoir model software simulation to make operational decisions that are external to this invention and its output generated by flow 100. An external reservoir model may be simultaneously running computations at different resolutions. Process flow in FIG. 10 can be used to generate a multi-resolution output, using coarse seismic resolution to output a higher resolution to drive a reservoir model software simulation. As most reservoir models work with gridded cells or use 3-D volume cell representation to manage and store reservoir attributes, which are then used to manage and make engineering or operational decisions for a formation of interest…FIG. 10 enables upscaling. 
characterizing, via the computer processor, the hydrocarbon source rock based on the normalized output data (Gulati: FIG. 1; ¶32 [“FIG. 1 shows an example process 100 for reservoir characterization ( also known as lateral subsurface prediction of reservoirs). Process 100 can be used, in some examples, to build a computer model of a reservoir beneath the surface of earth that incorporates all the characteristics of the reservoir that are pertinent to its ability to store hydrocarbons and also to produce them.”]); wherein the characterizing includes one or more of estimated Total Organic Carbon (TOC), source rock location, and source rock thickness (Gulati: FIG. 1; ¶32 [“…prospect is defined as an area covering a potential subsurface trap believed to contain hydrocarbons. geological [sic] factors that have to be present for a prospect to produce oil and gas include: presence of a source rock (organic rich rock that has been subjected to high pressure and temperature over an extended period of time to form hydrocarbon)…”]; FIG. 2; ¶40-42 [“Prospect data can also include rock physics data 210B includes information regarding type of geological source rock, such as sandstone, limestone, dolomite, and shale, being targeted for exploration, such as is identified by the exploration criteria. Term. Rock physics relates the geological properties (e.g. porosity, lithology, saturation) of a rock at certain physical conditions ( e.g. pressure, temperature) with their corresponding elastic and seismic properties (e.g. elastic modulus, velocity, p-wave impedance, s-wave impedance). Using rock physics modeling, one skilled in the art can predict the elastic (seismic) properties from the geology, or using rock physics inversion can predict geology from elastic (seismic) observations.”]); 
generating a 3-D map of the hydrocarbon source rock representing the one or more of estimated TOC, source rock location, and source rock thickness (Gulati: FIG. 2; ¶49 [“FIG. 2 
displaying the 2-D or 3-D map on a user interface display (Gulati: ¶472 [“…the subject matter described in this specification can be implemented on a computer having a display device, e.g., a CRT (cathode ray tube) or LCD (liquid crystal display)  monitor, for displaying information to the user…”]).
However, Gulati is silent as to explicitly disclosing an earth model, inverting a seismic dataset, reservoir attributes which include acoustic impedance and compressional velocity - shear velocity (Vp-Vs) ratio, detrending the reservoir attributes, and generating trend-normalized reflectivity.
Artman, in a similar field of endeavor, discloses a method for processing synchronous array seismic data includes acquiring synchronous passive seismic data from a plurality of sensors to obtain synchronized array measurements (Artman: Abstract).  Therein, Artman discloses receiving a seismic dataset representative of a subsurface volume of interest and a low frequency model a low frequency earth model (Artman: FIGS. 4-5; ¶26-28 [“An instrument with high sensitivity at very low frequencies and good coupling with the earth enhances the efficacy of the method…A time-reversed seismic wave field is injected into the earth model at the sensor position and propagated through the model.”]).  Artman additionally discloses detrending a seismic signal, to clean unwanted noise from the signal (Artman: ¶33 [“The data may be optionally conditioned or cleaned as necessary 103 to account for unwanted noise or signal interference. For example various processing steps such as receiving a seismic dataset representative offset removal, detrending the signal and band pass or other targeted frequency 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of receiving a seismic dataset representative of a subsurface volume of interest and a low frequency model a low frequency earth model, disclosed by Artman, into Gulati, with the motivation and expected benefit of mapping hydrocarbon source rock quality and maturity using seismic attributes.  This method for improving Gulati was within the ordinary ability of one of ordinary skill in the art based on the teachings of Artman.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Gulati and Artman to obtain the invention as specified in claim 1.
However, Gulati, in view of Artman, is silent as to explicitly disclosing inverting a seismic dataset, reservoir attributes which include acoustic impedance and compressional velocity - shear velocity (Vp-Vs) ratio, detrending the reservoir attributes, and generating trend-normalized reflectivity.
Garcia Leiceaga, in a similar field of endeavor, discloses a method for evaluating portions of a reservoir which includes classifying producing reservoir portions in the reservoir into multiple classifications based on production data associated with the producing reservoir portions (Garcia Leiceaga: Abstract).  Therein, Garcia Leiceaga discloses reservoir attributes which include acoustic impedance and compressional velocity - shear velocity (Vp-Vs) ratio (Garcia Leiceaga: FIGS. 2-3.3, 4; ¶30 [“…three-dimensional (3D) elastic property volumes (i.e., input 1) are obtained from seismic data. A 3D elastic property volume is formed by assigning one or more elastic property values to each of a number of bins representing physical locations throughout the reservoir. In other words, each bin represents a reservoir portion at a particular 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of inverting a seismic dataset using a low frequency model to generate reservoir attributes wherein the reservoir attributes include acoustic impedance and compressional velocity - shear velocity (Vp-Vs) ratio, disclosed by Garcia Leiceaga, into Gulati, as modified by Artman, with the motivation and expected benefit of utilizing the resultant seismic inversion products and the geochemical and geophysical correlations to generate maps and/or volumes of the source rock distribution and Total Organic Content (TOC) variation in the subsurface volume of interest.  This method for improving Gulati, as modified by Artman, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Garcia Leiceaga.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Gulati and Artman and Garcia Leiceaga to obtain the invention as specified in claim 1.

Thompson, in a similar field of endeavor, discloses a method of detecting a signal generated within a subsurface earth formation (Thompson: Abstract).  Therein, Thompson discloses detrending reservoir attributes (Thompson: ¶99-100 [“…de-trending of the power spectral density and integration of the power spectral density. A correlation analysis of the detected electromagnetic field may then be performed in the time domain, the frequency domain, or both. For example, a Fourier Transform or Fast Fourier Transform (FFT) of the power spectral density, perhaps after processing steps such as de-trending and integration, can be performed to yield correlations between the source electromagnetic field and secondary electromagnetic fields generated by seismic signals through the seismoelectric effect near the earth's surface, which in turn are generated by electroseismic effects at the formations of interest.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of detrending reservoir attributes, disclosed by Thompson, into Gulati, as modified by Artman and Garcia Leiceaga, with the motivation and expected benefit of distinguishing organic-rich shale from organic-lean shale.  This method for improving Gulati, as modified by Artman and Garcia Leiceaga, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Thompson.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Gulati and Artman and Garcia Leiceaga and Thompson to obtain the invention as specified in claim 1.
However, Gulati, in view of Artman and Garcia Leiceaga and Thompson, is silent as to explicitly disclosing generating normalized reflectivity.
Including unnumbered Eqns.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of generating normalized reflectivity, disclosed by Yang, into Gulati, as modified by Artman and Garcia Leiceaga and Thompson, with the motivation and expected benefit of utilizing the resultant seismic inversion products and the geochemical and geophysical correlations to generate maps and/or volumes of the source rock distribution and Total Organic Content (TOC) variation in the subsurface volume of interest.  This method for improving Gulati, as modified by Artman and Garcia Leiceaga and Thompson, was within the ordinary ability of one of ordinary skill in the art based on the teachings of del Yang.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Gulati and Artman and Garcia Leiceaga and Thompson and Yang to obtain the invention as specified in claim 1.
Regarding claims 5 and 7, each claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

claim 3, Gulati, in view of Artman and Garcia Leiceaga and Thompson and Yang, teach all the limitations of the parent claim 1 as shown above.  Gulati further discloses processing well log data (Gulati: FIG. 2; ¶35 [“Prospect data can include seismic and other geophysical data, rock physics data, and well log data for the prospect or well log data from an analogous formation on another prospect. Geophysical data can include for example seismic data…”]).

Response to Arguments
Applicants’ arguments filed on December 10, 2021 have been fully considered.  Applicant’s arguments regarding the cited prior art are deemed moot on the new grounds of rejection.  Applicant’s amendments necessitated the new grounds of rejection.  Applicant’s arguments regarding the section 101 rejections are not deemed persuasive.
Applicants’ argue (Remarks pp. 6-12), that claim 1, as well as claims 5 and 7, are not directed to a judicial exception under section 101.  Applicant’s arguments have been fully considered but are not deem persuasive.
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitation of “inverting…the seismic dataset…”  Claim 1 recites the additional mathematical processes of “detrending…the reservoir attributes,” and “normalizing…the reservoir attributes to generate a trend-normalized reflectivity.”  Claim 1 additionally includes the judicial exception of “characterizing…the hydrocarbon source rock…” which is a mental process.

Similar limitations comprise the abstract ideas of Claims 5 and 7.
What remains of the claimed method is merely a data receiving step, receiving a seismic dataset, a data processing step, generating a 2-D or 3-D map of the hydrocarbon source rock, and a generic data output step, displaying the 2-D or 3-D map, each of which is set forth at a highly generic level.
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is performed once the map is displayed.
Under Step 2B, since the only steps outside the judicial exception are a data receiving step, a generic data processing step, and a generic data output step, the claim does not include significantly more than the judicial exception(s).
As a result of the above analysis, claim 1, as well as claims 5 and 7, do not appear to be patent eligible under 101.
Therefore, the rejection of claim 1, as well as claims 5 and 7, and dependent claim 3, under 35 U.S.C. 101, because the claimed invention is directed to non-statutory subject matter, is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864